In this trip and fall action, the motion court erred in determining, as a matter of law, that the City had not been provided with prior written notice, pursuant to Administrative Code of City of NY § 7-201 (c) (2), of the defective condition upon which plaintiff fell (see Bruni v City of New York, 2 NY3d 319, 326-327 [2004]). Plaintiff made an evidentiary showing *530that the City received an inspection report, dated November 2004, from its Parks Department, the agency responsible for repairing the subject walkway, showing that “it had knowledge of the condition and the danger it presented” (id.). The report serves as an “acknowledgment from the city of the defective, unsafe, dangerous or obstructed condition” (§ 7-201 [c] [2]; Bruni at 326-327). Since the City had notice of a defect and failed to cure it, despite having an opportunity to do so, plaintiffs motion for partial summary judgment on the issue of liability should have been granted.
The motion court also erred in dismissing the complaint upon finding that plaintiff failed to identify precisely the site of his accident. Plaintiff described the location of his accident adequately in his affidavit and his bill of particulars, and submitted an expert engineer’s affidavit attesting to the precise measurement of the accident site. Concur — Andrias, J.P, Sweeny, Moskowitz, Renwick and Richter, JJ.
Motions to enlarge record and to strike reply brief denied. [Prior Case History: 2009 NY Slip Op 32701(U).]